Citation Nr: 0323533	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  01-05 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals, shell 
fragment wounds to the right chest, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran served on active duty from August 1946 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Waco, Texas.

The Board initially reviewed the appeal in December 2002.  
The veteran contended that there were missing service medical 
records, which would show the full extent of his shell 
fragment wounds and the ensuing treatment.  Based on the 
veteran's contention and review of the file, the Board 
determined further evidentiary development was needed.  The 
Board undertook development pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. 
§ 19.9(a)(2)).  Specifically, the Board sent a request to the 
National Personnel Records Center for clinical records from 
the Headquarters 12th Evacuation Hospital, U.S. Army Hospital 
at Camp Zampa, Japan, and the Brooke General Hospital at Fort 
Sam Houston, Texas.  Review of the file indicates that the 
requested records were forwarded and have been associated 
with the claims file.  Although a waiver of the right to 
initial review of new evidence by the agency of original 
jurisdiction (AOJ) was not required at the time that the 
Board requested the examination, it is now required.  See 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003) (invalidating 38 C.F.R. 
§ 19.9(a)(2), which, in conjunction with 38 C.F.R. § 20.1304, 
eliminated the requirement that the appellant waive initial 
consideration by AOJ of evidence submitted to Board).  The 
newly submitted evidence addresses the extent of disability 
from the veteran's service-connected residuals, shell 
fragment wounds to the right chest, and is therefore 
pertinent and the Board is obligated to return the records to 
the RO for initial consideration.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should review the record  and 
readjudicate the issue of entitlement to 
an increased evaluation for residuals, 
shell fragment wounds to the right chest, 
currently evaluated as 10 percent 
disabling.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




